This case presents error from the superior court of Logan county.
The action is joined in by some 9,000 parties plaintiff, members and allottees of the Choctaw and Chickasaw Tribes of Indians, who are now resident citizens of the state of Oklahoma, each claiming to be a separate owner in fee simple of certain allotted lands held in severalty throughout a number of the different counties of the state. The issues presented are identical in all respects with those in the case of Gleason v.Wood, ante, 114 P. 703, and the opinion of the court in that case is adopted and promulgated as the opinion in this one. *Page 518 
The judgment of the trial court sustaining a demurrer to the petition is accordingly affirmed.
TURNER, C. J., and HAYES and WILLIAMS, JJ., concur; KANE, J., dissents.